9 F.3d 117
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Canova George SINGLETON, Plaintiff-Appellant,v.L. Jean DUNEGAN and Bill Garner, Defendants-Appellees.
No. 93-6105.
United States Court of Appeals, Tenth Circuit.
Nov. 3, 1993.

Before SEYMOUR, ANDERSON, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Canova G. Singleton appeals the district court's order of summary judgment against him.  He alleges that the defendants violated his Eighth Amendment rights because the prison doctor negligently permitted acid to run down his face during a procedure to remove a mole.


3
We accept Singleton's affidavit as true.  It does not, however, state an Eighth Amendment claim.  It merely states a claim for negligence.  We therefore affirm substantially for the reasons given in the magistrate judge's report and recommendation, which the district court reviewed de novo and adopted.


4
The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3